NOTICE OF ALLOWABILITY
	Claims 1-16 were pending in this reissue of U.S. Patent No. 7,830,376 (hereinafter “the '376 patent” issued from application no. 11/595,135 (hereinafter “the '135 application”).  Upon entry of after-final amendment filed 6/1/2022, new claim 16 has been cancelled and claim 1 has been amended. Claims 1-15 are now pending.
	New claim 16 has been cancelled.  Accordingly, the rejection of claim 16 under § 251 and the 112 6th claim interpretation of claim 16 is withdrawn.  Additionally, claim 1 has been amended to replace new limitation “causing display of the two dimensional sketch data” with “displaying the two dimensional sketch data”.  This amendment overcomes the rejection of claims 1-15 under 35 U.S.C. 112 first paragraph, which is also withdrawn.
Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, teach, or suggest the following features recited in independent claim 1:
detecting two dimensional projected section data of the model data projected on the work plane, and dividing the two dimensional projected section data into feature segments depending upon a curvature distribution; and 

establishing a constraint and numerical information in accordance with connection of the divided feature segments of the two dimensional projected section data, and creating two dimensional sketch data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cameron Saadat whose telephone number is (571)272-4443. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cameron Saadat/Primary Examiner, Art Unit 3992

Conferees:             
                                                                                                                                                                                           /WHC/						/HETUL B PATEL/
Primary Examiner, Art Unit 3992		Supervisory Patent Examiner, Art Unit 3992